Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 244







Christine M. Nesheim, 		Plaintiff and Appellant



v.



Eric Nesheim, 		Defendant







No. 20160159







Appeal from the District Court of Traill County, East Central Judicial District, the Honorable Thomas R. Olson, Judge.



AFFIRMED.



Per Curiam.



Christine M. Nesheim, 718 5th Avenue Southeast, Mayville, N.D. 58257, plaintiff and appellant; submitted on brief.



Eric Nesheim, defendant; no appearance.

Nesheim v. Nesheim

No. 20160159



Per Curiam.

[¶1]	Christine Nesheim appeals from a district court order denying her post-

judgment motion to amend findings of fact.  On appeal she argues, among other things, that the district court erred in its division of the parties’ property, debts and mineral interests; the court erred in failing to award temporary spousal and child support back to February 2015; the court erred in dividing Eric Nesheim’s business property and debts; and the court incorrectly named the pension fund for purposes of a qualified domestic relations order.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom